Mr. Presiding Justice Higbee delivered the opinion of the court. 4. Appeal and ebbob, § 731*—what constitutes common-law record. The common-law record consists of the summons and return, the declaration, the pleadings subsequent thereto, and the verdict and judgment. 5. Appeal and ebbob, § 788*—what bill of exceptions must contain. Where an appellant in an action at law desires to preserve for review anything outside of the common-law record, it must be contained in a bill of exceptions. 6. Appeal and ebbob, § '804*—when question of sufficiency of evidence not considered on appeal. The question whether the finding of the trial court is in conformity with the evidence will not be inquired into on appeal where the evidence before the trial court is not preserved in a bill of exceptions.